Citation Nr: 0001166	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-21 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), evaluated as 30 percent disabling prior to 
December 4, 1995, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which continued a 30 percent 
disability rating for PTSD.  During the pendency of this 
appeal the RO increased the disability rating for this 
disorder to 50 percent, effective December 4, 1995.

The Board notes that the RO has not acted upon the veteran's 
April 1992 claim of entitlement to service connection for 
skin cancer, including as a result of exposure to Agent 
Orange.  The Board previously referred this matter back to 
the RO for appropriate action in September 1996 and in 
October 1998.  This matter again is referred back to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  Both prior to and from December 4, 1995, the veteran's 
service-connected PTSD is manifested by total occupational 
and social impairment and by demonstrable unemployability due 
to symptoms including cognitive, speech, memory concentration 
and sleep impairments, auditory and visual hallucinations, 
suicidal and homicidal ideations, suspicion of others, 
questionable personal hygiene, obsessions and compulsions, 
frequent panic attacks, depression, anxiety, anger and 
irritability, lack of motivation and energy and social 
withdrawal.


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent for PTSD, both 
prior to and from December 4, 1995, have been met.  
38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.125-4.130, Diagnostic Code 9411 
(1999); 4.132, Diagnostic Code 9411 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a higher 
evaluation for his service-connected PTSD because the 
disorder is more disabling.  He asserts that his PTSD 
symptomatology has become so severe as to render him 
unemployable.

A claimant for benefits under a law administered by the VA 
has the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Because 
an allegation that a service-connected disability has become 
more severe is sufficient to establish a well-grounded claim 
for an increased rating, see Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992), the Board finds that the veteran's claim for an 
increased rating based upon an alleged increase in the 
severity of his service-connected disability is well 
grounded.  Once a claimant presents a well-grounded claim, 
the VA has a duty to assist the claimant in developing facts 
which are pertinent to the claim.  Id.  The Board finds that 
all relevant facts have been properly developed and that all 
evidence necessary for equitable resolution of the issue on 
appeal is of record.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (1999).  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more nearly the criteria required for that 
rating.  38 C.F.R. § 4.7.  A disability may require reratings 
in accordance with changes in a veteran's condition.  It is 
therefore essential to consider a disability in the context 
of the entire recorded history when determining the level of 
current impairment.  38 C.F.R. § 4.1.  Nevertheless, the 
current level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The RO granted service connection for PTSD by an October 1989 
rating decision that assigned a 30 percent disability rating 
pursuant to Diagnostic Code (DC) 9411.  In July 1997 the RO 
increased the disability rating to 50 percent pursuant to the 
same DC.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim is filed or 
reopened but before the conclusion of the administrative or 
judicial appeal process, the applicable provision is the one 
most favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Therefore, the Board considers the 
veteran's claim here under both the current and former 
provisions.

Under the current criteria, 38 C.F.R. § 4.130, DC 9411, PTSD 
is evaluated as follows for the 50, 70 and 100 percent 
ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, DC 9411 (1995), 
PTSD is evaluated as follows for the 50, 70 and 100 percent 
ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].  He only need meet one of these 
criteria.  Johnson v. Brown, 7 Vet. App. 
95 (1994).

The severity of the veteran's PTSD symptomatology, as found 
by VA examiners, apparently varied through the early- and 
mid-1990s.  During a December 1991 psychiatric examination 
the veteran reported occasional audio hallucinations, 
nightmares relating to his Vietnam combat experiences and 
increased stress and dysphoria which forced him to quit his 
20 year job driving trucks.  The examiner opined that the 
veteran was not currently employable but that he might 
benefit from vocational rehabilitation if his disabling PTSD-
related anxiety were to stabilize.  The physician who 
conducted an August 1994 psychiatric examination noted the 
veteran's reported improvement since starting new medications 
but that he still did not feel capable of returning to work.  
This examiner found less severe symptomatology than that 
which was noted in previous examination reports and described 
the veteran's PTSD as mild.  There is no GAF score for either 
the 1991 or the 1994 examinations.  The veteran told the 
examiner who evaluated him in April 1996 that although he 
still attended services at his small church he remained too 
stressed by social interactions to return to work.  The 
veteran reported nightmares and sleep disruption, panic 
attacks, combat flashbacks, depression, anger, suicidal 
ideation and an increased startle response.  The examiner 
found the veteran to have been fully oriented but also to 
have been sad, dysphoric, anxious, agitated, and distrustful 
of others except for his wife, subject to auditory 
hallucinations, and with impaired memory and concentration.  
The examiner described the veteran's PTSD as chronic, severe 
and sufficiently disabling to preclude him permanently from 
gainful employment, and assigned a GAF score of 54.

A report of a June 1998 VA mental disorders examination 
discloses that the veteran remained unemployed and highly 
dependent upon his wife of 30 years because of what he 
characterized as his worsening daily PTSD symptoms.  The 
examiner found the veteran fully oriented and with adequate 
insight.  Other objective findings included tense affect, 
serious demeanor, anxiety, poverty of thought, auditory and 
visual hallucinations, violent suicidal and homicidal 
ideations, suspicion of others, impaired memory, questionable 
personal hygiene, obsessions and compulsions, impaired 
speech, frequent panic attacks, depression, anger and 
irritability, lack of motivation and energy, impaired sleep 
and social withdrawal.  The examiner diagnosed chronic, 
combat-induced PTSD and panic disorder with agoraphobia which 
rendered the veteran unemployable, and assigned a GAF score 
of 40.

Based on the evidence, the Board concludes that the veteran 
manifests symptoms appropriate to an evaluation of 100 
percent for PTSD under both the former and current DC 
provisions.  The record provides ample evidence of the 
veteran's total occupational and social impairment in both 
work and other social contexts both prior to and from 
December 4, 1995, the date of the increase to 50 percent.  
His chronically depressed mood and inability to maintain 
employment or establish and maintain relationships with 
others except for his wife is well documented.  Also well 
documented is the veteran's impaired impulse control 
manifested by his frequent states of irritability and violent 
ideation.  In addition, his panic attacks and near-continuous 
stress, anxiety, depression, hallucinations and impaired 
memory and concentration objectively have been shown to 
impede his ability to function independently and establish 
his inability to maintain employment.  Moreover, VA examiners 
in December 1991, April 1996 and June 1998 have opined that 
PTSD-induced social and industrial dysfunction renders the 
veteran unemployable.  The veteran's most recent GAF score of 
40 is indicative of major impairment of vocational and social 
functioning consistent with a 100 percent rating.  See 
American Psychiatric Association:  Diagnostic and Statistical 
Manual for Mental Disorders (Fourth Ed. 1994), adopted by the 
VA at 38 C.F.R. §§ 4.125 and 4.126 (1999).

In consideration of the foregoing, the Board finds that the 
medical evidence shows that the veteran's PTSD has manifested 
itself to a degree sufficient to warrant a 100 percent 
schedular rating both prior to and from December 4, 1995.  
See 38 C.F.R. § 4.7.


ORDER

A 100 percent disability rating for PTSD is granted both 
prior to and from December 4, 1995, subject to the laws and 
regulations governing the payment of monetary benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals


 

